Citation Nr: 0801481	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  04-41 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD), currently evaluated as 50 
percent disabling.
 
2.  Entitlement to a compensable disability rating for 
service-connected residuals of left foot bunionectomy 
currently evaluated as noncompensably (0 percent) disabling.
 
3.  Entitlement to service connection for a right hand 
condition.

4.  Entitlement to service connection for a left hand 
condition.

5.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for a chronic left ankle 
disability.




REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1979 to December 
1991.  Service in Grenada and Southwest Asia is evidenced of 
record.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina (the RO).

Procedural history

In a June 1999 rating decision, the RO denied the veteran's 
initial claim for service connection for a chronic left ankle 
disability.  The RO informed the veteran notice of the denial 
in a letter dated June 23, 1999.  He did not appeal.

The veteran's September 2002 claims were denied in the April 
2003 rating decision.  The veteran disagreed and timely 
appealed.  

In an October 2004 VA Form 9 substantive appeal, the veteran 
indicated that he wanted a hearing before a Veterans Law 
Judge (VLJ) at the RO.  However, in a separate filing on the 
same date, the veteran requested a video conference hearing 
with a VLJ.  The veteran was informed in a letter dated 
August 1, 2005, that a video conference hearing was scheduled 
for September 13, 2005.  A handwritten note dated September 
13, 2005, indicates that the hearing was "cancelled - vet in 
hospital."  No subsequent motions or requests for a new 
hearing are of record.  See 38 C.F.R. § 20.704

Issues not on appeal

The April 2003 rating decision continued the disability 
evaluations for the veteran's service-connected right knee, 
left knee, right ankle, and residuals of left foot 
bunionectomy; denied service connection for claimed right and 
left hand conditions, and PTSD; and, found no new and 
material evidence had been received to reopen claims of 
service connection for a chronic left ankle disability and a 
mild obstructive sleep apnea condition.  The veteran's August 
2003 notice of disagreement (NOD) and October 2004 VA Form 9 
substantive appeal both address only the issues regarding the 
bunionectomy, bilateral hand conditions, PTSD and left ankle 
condition.  Thus, the issues regarding the veteran's service-
connected bilateral knee, right ankle, and obstructive sleep 
apnea disabilities are not in appellate status.  See 
38 C.F.R. §§ 20.201, 20.202 (2007).

Clarification of issue on appeal

The Board notes that the veteran's September 2002 claims 
included simply entitled "left foot."  The RO's rating 
decision was limited to the issue of an increased disability 
rating for service-connected residuals of left foot 
bunionectomy  However, the record evidence reveals that the 
veteran was diagnosed with bilateral pes planus in a March 
2003 VA medical examination, and the veteran's service 
medical records include a November 9, 1983, diagnosis of pes 
planus.  

The Court has held that a claim involving a newly diagnosed 
disorder, whether or not medically related to a previously 
considered disorder, cannot be considered to be the same 
claim when the newly diagnosed disorder had not been 
considered by adjudicators in a previous decision.  See 
Ephraim v. Brown, 82 F.3d 399, 401 (Fed. Cir. 1996).  
Accordingly, the Board refers the issue to the RO for 
appropriate action.

The issue of entitlement to an increased disability rating 
for PTSD is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's service-connected residuals of left foot 
bunionectomy is manifested by complaints of occasional pain 
and swelling caused by prolonged standing and weight bearing, 
and a medial scar over the first metatarsal head as well as a 
longitudinal scar between the great toe and the second toe; 
no abnormal callosities in the plantar surface of the foot; 
excellent alignment with no evidence of recurrent hallux 
valgus, claw toes or hammer toes, and mild diffuse tenderness 
around the great toe.

2.  A preponderance of the evidence supports a conclusion 
that the claimed right hand condition was not incurred or 
aggravated during active duty.

3.  A preponderance of the evidence supports a conclusion 
that the claimed left hand condition was not incurred in or 
aggravated by active military service.

4.  In an unappealed June 1999 rating decision, the RO denied 
the veteran's claim for entitlement to service connection for 
a chronic left ankle disability.  The veteran was informed of 
the decision in a June 23, 1999 letter.

5.  Evidence submitted since the June 1999 rating decision is 
cumulative and redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and does not raise a reasonable possibility of 
substantiating the claim




CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for the 
service connected left foot bunionectomy are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes 5280, 5284 (2007); see Butts v. Brown, 5 
Vet. App. 532 (1993)

2.  Service connection for a right hand condition is not 
warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

3.  Service connection for a left hand condition is not 
warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

4.  New and material evidence has not been received, and the 
claim of entitlement to service connection for a chronic left 
ankle disability is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran essentially contends that his service connected 
residuals of left foot bunionectomy condition has worsened, 
and that his bilateral hand conditions were incurred during 
active military service.  He also contends that he is 
entitled to service connection for a chronic left ankle 
disability.  Implicit in that claim is the contention that 
new and material evidence sufficient to reopen the claim has 
been received by VA.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issues on appeal will then 
be analyzed and a decision rendered.



The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefined the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2005).    

Notice

The VCAA requires VA to notify the claimant and the claimant' 
s representative, if any, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues on appeal.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (the Court) 
specifically addressed VCAA notice requirements in the 
context of a veteran's request to reopen a previously and 
finally denied claim.  The Court found that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim, and must provide notice that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
not found in the previous denial.  After having carefully 
reviewed the record, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issue on appeal of whether the veteran submitted new and 
material evidence.

The veteran was informed in a letter dated January 2003 that 
there had been a previous denial of a claim for service 
connection for a chronic left ankle disability and that he 
had been notified of the denial in a letter dated June 23, 
2002.  The letter also informed the veteran that the prior 
decision was final and that in order "for us to reopen your 
claim, we need new and material evidence."  He was informed 
that "to qualify as "new," the evidence must be in 
existence and submitted to VA for the first time, and that 
"material evidence" the "additional information must bear 
directly and substantially upon the issue for 
consideration."  

The veteran was also informed that "evidence that is 
cumulative and tends to reinforce a previously established 
point is NOT considered new.  [Emphasis in original].  See 
page 2.

The Board notes that the language used in the letters 
substantially follows the regulatory language of 38 C.F.R. 
§ 3.156 and satisfies the requirements of Kent.  See the 
Board's discussion below.

The veteran was further informed that in a claim for service 
connection, the evidence must show:

1.  An injury in military service, or a disease 
that began in or was made worse during military 
service, or there was an event in service that 
caused an injury or disease.

2.  A current physical or mental disability shown 
by medical evidence.

3.  A relationship between your disability and an 
injury, disease, or event in military service.  See 
page 2.

Finally, the veteran was informed that in a claim for an 
increased disability rating, the evidence must establish that 
"your service connected condition is worse."  See page 3.  

The veteran was informed in the January 2003 letter that VA 
would assist him in the development of his claims by 
obtaining evidence kept by VA, any other Federal agency, 
person or company.  The letter specifically informed the 
veteran that if he wished for VA to obtain private medical 
records on his behalf to complete an enclosed VA form so that 
VA could request them from the person or agency that has 
them."  

The Board notes that the January 2003 letter did not inform 
the veteran that VA would provide an examination or a medical 
opinion if it were necessary to support his claim.  However, 
the Board also notes that the veteran was provided with 
medical examinations in January 1992, January, March and 
April 2003, and June and August 2004.  As noted below, the 
Board finds that the veteran was not prejudiced by this lack 
of notice regarding the VA's duty to provide a medical 
examination if it were necessary to support his claim.  

The January 2003 VCAA letter informed the veteran if there 
was any additional information or evidence in support of his 
claim that he wanted VA to obtain, to either send it to VA or 
let them know about it.  See page 3.  In essence, the veteran 
was asked to "give us everything you've got", in compliance 
with 38 C.F.R. § 3.159(b)(1).  See Pelegrini v. Principi, 17 
Vet. App. 412 (2004).  

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  

Because a service connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.  Therefore, upon receipt of an application for 
service connection, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, with regard to the claim for right and left 
hand conditions, element (1), veteran status, is not in 
dispute.  The veteran's claims were denied because of lack of 
evidence of a current disability and no evidence of a 
relationship of such disability to the veteran's service.  As 
explained above, the veteran has received proper VCAA notice 
as to his obligations, and those of VA, with respect to that 
crucial element.  With regard to elements (4) and (5), degree 
of disability and effective date, the Board observes that the 
elements are moot; the RO denied the veteran's claims for 
service connection and no degree of disability or effective 
date was determined.  

With regard to the claim for an increased disability rating 
for residuals of a left foot bunionectomy, the first three 
elements are not in dispute as the veteran is service 
connected for the disability.  The veteran's claim was denied 
for lack of evidence of element (4), degree of disability.  
As noted above, the veteran has received proper VCAA notice 
as to his obligation, and those of VA, with respect to that 
crucial element.  Because the RO denied an increased 
disability rating any lack of notice regarding element (5) 
has no prejudicial effect on the veteran's claim.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2007).

However, with regard to the claim of service connection for a 
chronic left ankle disability, under the VCAA, VA's statutory 
duty to assist a claimant in the development of a previously 
finally denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002).

With regard to the claims for service connection and an 
increased disability rating, the Board finds that reasonable 
efforts have been made to assist the veteran in obtaining 
evidence necessary to substantiate his claims, and that there 
is no reasonable possibility that further assistance would 
aid in substantiating it.  In particular, the RO has obtained 
the veteran's service medical records, VA medical treatment 
records, and private medical records pertaining to his 
claims.  As noted above, he was accorded several VA medical 
examinations.  

Importantly, the veteran has identified no additional 
information that should be obtained.  Accordingly, the Board 
finds that under the circumstances of this case, the VA has 
satisfied the notification and duty to assist provisions of 
the law and that no further actions pursuant to the VCAA need 
be undertaken on the veteran's behalf.  Because there is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case, no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the veteran].

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  As noted in the Introduction, the veteran initially 
indicated he wanted a video conference hearing with a VLJ, 
and a letter scheduled him for such a hearing on September 
13, 2005.  The hearing was cancelled.  The Board observes 
that the August 1, 2005, letter informed the veteran that if 
he failed to appear and did not request a postponement, his 
case would be processed as though his request for a hearing 
had been withdrawn.  There is no record that the veteran 
sought to reschedule his hearing.  Thus, the Board finds VA 
complied with 38 U.S.C.A. § 7105(a) (West 2002) and 38 C.F.R. 
§ 20.702-20.704 (2007).  The Board also observes that the 
veteran has been ably represented by a service representative 
who submitted an informal brief in support of the veteran's 
claims as recently as October 2007.

Accordingly, the Board will proceed to a decision on the 
merits.

1.  Entitlement to a compensable disability rating for 
service-connected residuals of left foot bunionectomy 
currently evaluated as noncompensably (0 percent) disabling 
effective November 17, 1997.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 
4.1 (2007).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5280 [Hallux valgus, 
unilateral], a disability is rated as follows:

        Operated with resection of metatarsal head . . . . 10%
        Severe, if equivalent to amputation of great toe . . . .  
10%

Under 38 C.F.R. § 4.71a, Diagnostic Code 5284, unspecified 
foot injuries [foot injuries, other] are rated as follows:

	Severe		30% 
	Moderately severe	20% 
	Moderate	10% 
	 Note: With actual loss of use of the foot, rate 40%.

The Board notes that words such as "moderate", "moderately 
severe" and "severe" are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  See 38 
C.F.R. § 4.6 (2007).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2007).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail." To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran seeks entitlement to a compensable rating for his 
service-connected residuals of left foot bunionectomy, 
currently evaluated as noncompensable under Diagnostic Code 
5280 [Hallux valgus, unilateral].  He essentially contends 
that he experiences increased pain in the left foot caused by 
prolonged standing and weight bearing.

In the March 2003 VA medical examination, the examiner 
assessed the veteran's left foot condition as "left foot 
pain which is more mild [than right ankle] and with a history 
of a bunionectomy in the late '80s . . . well aligned except 
for a flexible pes planus."  The March 2003 examiner 
specifically noted that there was "no evidence of recurrent 
hallux valgus as well as no evidence of claw toes, hammer 
toes."

The RO has applied Diagnostic Code 5280 [Hallux valgus, 
unilateral] to the veteran's left foot disability and has 
assigned a noncompensable disability rating.  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case." Butts v. Brown, 
5 Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the 
Board has considered whether another rating code is "more 
appropriate" than the one used by the RO.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).

After a careful review of the entire record, the Board has 
concluded that an increased rating under Diagnostic Code 5280 
is not appropriate.  The examination results indicate the 
veteran's foot is well aligned and that there is no evidence 
of hallux valgus.  The Board has considered other diagnostic 
codes, and finds that there is no evidence of weak foot, claw 
foot, Morton's disease, hallus rigidus, hammer toe or 
malunion of tarsal or metatarsal bones.  Thus, an increased 
rating under Diagnostic Codes 5277, 5278, 5279, 5281, 5282 
and/or 5283 is also not appropriate in this case.

The Board notes that the facts of the case better fit within 
the criteria of Diagnostic Code 5284 [Foot injuries, other], 
a "catch-all" provision which covers various foot injury 
residuals, as is the situation here.  The evidence indicates 
that the veteran's bunionectomy did not result in any other 
maladies which are covered under other diagnostic codes, and 
has continued with the veteran's complaints of mild pain and 
no evidence of physical deformities.  Thus, alternatively, an 
appropriate standard by which to evaluate the veteran's left 
foot disability is Diagnostic Code 5284.
 
The Board also notes that the medical evidence includes x-ray 
evidence of degenerative joint disease of the first 
metatarsal of the left foot.  Under Diagnostic Code 5003 
[arthritis], arthritis of a major joint or group of minor 
joints be rated under the criteria for limitation of motion 
of the affected joint; or a 10 percent rating assigned based 
on x-ray evidence of arthritis.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2007).  However, for the purpose of 
rating disabilities due to arthritis, a singular metatarsal 
joint is considered neither a major joint nor a group of 
minor joints.  See 38 C.F.R. § 4.45(f) (2007).  Thus, the 
Board finds that Diagnostic Code 5003 is not for application.  

Schedular rating

Under Diagnostic Code 5284, a 10 percent disability is 
warranted when the foot injury is moderate, a 20 percent 
disability is warranted when the foot injury is moderately 
severe, and a severe injury warrants a 30 percent disability.  
The Board notes that the word "moderate" is defined as "of 
average or medium quantity, quality or extent."  See 
Webster's II New College Dictionary 11th Edition (2001) at 
704.  "Severe" is defined as "of a great degree." Id. at 
1140.

The veteran complained to the March 2003 examiner that he 
experienced occasional pain and swelling with prolonged 
standing and weight bearing.  The March 2003 x-ray evidenice 
indicated "mild degenerative changes at the first 
metatarsophalangeal joint."  The March 2003 examiner noted 
only the "mild diffuse tenderness around the great toe," 
and scars related to the service connected bunionectomy. 

After review of that evidence the Board finds that the 
veteran's left foot disability does not meet the criteria of 
a moderate level.  The medical evidence supports a finding of 
"mild diffuse tenderness."  The veteran contends that his 
feet, at worst, are occasionally painful when he stands for 
long periods, but there is no evidence the veteran complained 
that the pain or the swelling manifested in the area of the 
bunionectomy.  The Board notes that the veteran was diagnosed 
with pes planus which may underlie the veteran's pain and 
swelling.  But, there is no medical evidence that connects 
the pain to the residuals of the bunionectomy other than 
"mild diffuse tenderness around the great toe."  The Board 
finds that tenderness described as "mild" and "diffuse" 
does not meet the criteria of moderate in the context of 
Diagnostic Code 5284, as discussed above, and thus an 
increased rating must be denied.   

2.  Entitlement to service connection for a right hand 
condition and a left hand condition.

Because the issues present similar facts and identical law, 
they will be addressed in the same analysis.

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2006); Cosman 
v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Analysis

The veteran seeks service connection for a "right hand" and 
"left hand" disability.  There is nothing in the veteran's 
claim, NOD or VA Form 9 substantive appeal which further 
describes or characterizes his bilateral hand disabilities.  
The Board will address each Hickson element in turn.  

With regard to element (1), the Board has thoroughly reviewed 
the entire record and has found no evidence of a current 
disability involving either of the veteran's hands.  Thus, 
the claim fails on that basis alone.

For the sake of completeness, the Board will briefly address 
the remaining two Hickson elements.  See Luallen v. Brown, 8 
Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. 
App. 91, 92 (1995) [the Board has the fundamental authority 
to decide a claim in the alternative].

With regard to element (2), the veteran's service medical 
records (SMR) include a November 21, 1985, entry which states 
that the veteran complained that his palms were "turning red 
over past 2 weeks."  The medical examiner noted that there 
was no report of pain, no rash, no loss of sensory or motor 
function, no tremors and no medications had been taken that 
may have affected the hands.  The examiner stated that there 
was "no pathology present - hands are normal."  There are 
no further SMR entries indicating any further complaints or 
any treatments of either of the veteran's hands during 
service.  There is no other evidence of any in-service 
incurrence of any injury or disease involving the veteran's 
hands.  

The Board finds that element (2) is not satisfied because 
there is no evidence of any hand injury or disease during 
service.  The claim fails on this basis as well.

With regard to element (3), the Board finds that there is no 
record of any medical nexus between a non-existent current 
disability and a non-existent in-service injury or disease.  
Simply put, the record does not show evidence of a current 
right or left hand disorder.  Thus, the claims must fail.

3.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for a chronic left ankle 
disability.

The relevant law and regulations regarding service connection 
- general are stated above and will not be repeated here.

In general, unappealed RO rating decisions are final.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).  
Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2007)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the veteran's claim to reopen was 
initiated in September 2002, the claim will be adjudicated by 
applying the revised section 3.156.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
related to an unsubstantiated fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2007).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

As indicated in the Introduction, the RO denied the veteran's 
claims of entitlement to service connection for a chronic 
left ankle disability in a June 1999 rating decision which 
was not appealed by the veteran.  That decision is final.  
See 38 U.S.C.A. § 7105(b)(2)(c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.1103 (2007).  The veteran now seeks to reopen 
his claim.  

The "old" evidence

The relevant evidence of record at the time of the June 1999 
decision included his SMR, a January 1992 x-ray of the 
veteran's left ankle, and the results of a May 1999 VA 
medical examination.

The June 1999 rating decision

The June 1999 rating decision denied the veteran's claim 
because there was no evidence of treatment during service for 
a chronic left ankle disability, no evidence of such 
disability at the time of separation or "shortly after 
separation."  The Board observes that the RO essentially 
determined, in the context of Hickson elements, that there 
was no evidence of element (2), medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury.

Newly submitted evidence

The veteran submitted several pages of medical records in 
support of his September 2002 claim.  However, none of the 
records pertain to a left ankle condition, but rather pertain 
in large part to a right knee disability.  The January 2003 
VA examination pertains to the veteran's knee disabilities, 
and the March 2003 VA medical examination pertains to the 
veteran's left foot and right ankle disabilities.  

The record reveals that there is no evidence included in the 
newly submitted evidence that the veteran complained of or 
sought treatment or examination of a "chronic" left ankle 
condition during service or at any time thereafter.

To the extent that the veteran's claim of a chronic left 
ankle condition can be construed as evidence, it is 
repetitive of his prior claim and, because the veteran is a 
lay person, it is not competent evidence.  See Reid v. 
Derwinski, 2 Vet. App. 312, 315 (1992), and Moray v. Brown, 5 
Vet. App. 211, 214 (1993).

In sum, the Board finds that the veteran has not submitted 
evidence of any kind in support of his left ankle claim, and 
has not submitted any evidence which meets the criteria of 
new and material evidence pertaining to whether the veteran's 
claimed left ankle condition was incurred in or aggravated by 
his active duty.  Without such evidence, the claim is not 
reopened and the benefits sought on appeal will be denied.


ORDER

Entitlement to an increased disability rating in excess of 0 
percent for the service-connected residuals of left foot 
bunionectomy is denied.
 
Entitlement to service connection for a right hand disability 
is denied.

Entitlement to service connection for a left hand disability 
is denied.

New and material evidence not having been received, the 
veteran's claim of entitlement to service connection for a 
chronic left ankle disability is not reopened.  The benefit 
on appeal remains denied.




REMAND

The veteran sought service connection for PTSD and noticed 
his disagreement with the initial denial of his claim in 
August 2003.  In June 2004 and August 2004, the RO received 
evidence of a diagnosis of PTSD.  As noted, in the 
Introduction, the RO granted service connection for PTSD and 
evaluated the disability as 30 percent disabling in an August 
2004 rating decision.

In October 2004, the veteran submitted a VA Form 9 
substantive appeal indicating his intention to appeal the 
decision rating regarding PTSD, and submitted evidence of 
increased PTSD symptoms in February 2005.  The Board notes 
that it appears that the RO construed the Form 9 to be a 
notice of disagreement with the rating decision evaluating 
the disability as 30 percent disabling, because the RO 
increased the disability rating for PTSD to 50 percent 
disabling effective February 23, 2005, in a March 2005 rating 
decision.  

The Court has held that when a veteran is not granted the 
maximum benefit allowable under the VA Schedule for Rating 
Disabilities, the pending appeal as to that issue is not 
abrogated.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Thus, there remains on appeal an issue of entitlement to an 
increased disability rating of PTSD.  However, the RO has not 
issued a Statement of the Case (SOC) as required by 38 C.F.R. 
§ 19.29 (2007) and Manlincon v. West, 12 Vet. App. 238 (1999) 
[holding that where a notice of disagreement is filed, but a 
SOC has not been issued, the Board must remand the claim so 
that a SOC may be issued].

Accordingly, the case is REMANDED for the following action:

1.  VBA must issue a VCAA letter in order 
to ensure that all notification and 
development action required by the VCAA is 
completed, specifically to include sending 
a letter to the veteran which complies 
with the requirements of 38 C.F.R. § 
3.159(b) and notice required by Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  After undertaking any evidentiary 
and/or procedural development which it 
deems to be necessary, the AOJ should 
adjudicate the veteran's claim for an 
increased disability rating for service-
connected PTSD currently evaluated as 50 
percent disabling.  If the claim is 
denied, the AOJ should provide the veteran 
and his representative with a statement of 
the case and notification of his appeal 
rights, as required by 38 C.F.R. § 19.29 
(2007) and Manlincon v. West, 12 Vet. App. 
238 (1999).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


